DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 5-8, the sentence is tangled, and therefore, is unclear in meaning. It is not clear what exactly is being “identified” – a second timing, a combination, or a duration, or all of the three, or something else? Further, it is not clear what “combination” the “combination thereof” is referring to. 
In claim 2, lines 2-3, “the duration of the channel clearance procedure” lacks clear antecedent basis – is it referring to “a duration for the channel clearance procedure” recited in claim 1? 
Claims 6, 11 and 20 are indefinite for the same reasons provided above for claim 1.
Claims 7, 12, 14, 21 and 25 are indefinite for the same reasons provided above for claim 2. 

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mukherjee et al., US 2018/0110071 (Mukherjee). 
Mukherjee discloses communication technique for determining one or more parameters for transmitting on an uplink control channel. 
Regarding claims 1 and 11, Mukherjee teaches a method and an apparatus for wireless communication at a user equipment (UE), comprising: receiving a grant scheduling an acknowledgement feedback transmission for the grant (“the eNB may indicate the appropriate LBT duration for the ePUCCH carrying HARQ ACK/NACKs in the DL assignment for the corresponding PDSCH transmission” where the “DL assignment” represents the grant, [0097]); identifying, based at least in part on a first timing associated with the grant, a second timing associated with the acknowledgment feedback transmission, or a combination thereof, a duration for a channel clearance procedure to be performed before transmitting the acknowledgement feedback transmission (methods of determining the appropriate LBT for ePUCCH may be based on an eNB indication. In one aspect of these examples, the eNB may indicate the appropriate LBT duration for the ePUCCH carrying HARQ ACK/NACKs in the DL assignment for the corresponding PDSCH transmission.”, [0097], and as the duration is used subsequently to the reception of the DL assignment, the duration is identified also based on the first timing associated with the grant); performing the channel clearance procedure using the identified duration (“the UE may apply the LBT parameters provided in said DL assignment”, [0097]); and transmitting the acknowledgement feedback transmission based at least in part on a result of the channel clearance procedure (“perform the corresponding transmission of said HARQ ACK/NACK in an UL subframe corresponding to said DL subframe”, [0097]). 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 2, 3, 6-10, 12, 13 and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee. 
Regarding claims 2, 3, 12 and 13, Mukherjee fails to specifically teach identifying a processing time parameter associated with the UE, wherein the duration of the channel clearance procedure is further based at least in part on the processing time parameter, and transmitting a UE capability message indicating the processing time parameter associated with the UE. However, for the LBT to be performed by the UE, the processing time parameter associated with the UE must be known, and thus, it would be a common practice to identify the processing time parameter associated with the UE. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mukherjee’s teaching to specifically include the identification step in order to have the necessary parameters identified and communicated. 
Regarding claims 6 and 20, Mukherjee teaches a method and an apparatus for wireless communication at a base station, comprising: identifying, based at least in part on a first timing associated with a grant, a second timing associated with an acknowledgment feedback transmission, the processing time parameter, or a combination thereof, a duration for a channel clearance procedure to be performed by the UE; transmitting the grant scheduling the acknowledgement feedback transmission for the grant; and receiving the acknowledgement feedback transmission based at least in part on a result of the channel clearance procedure performed by the UE. Mukherjee’s teaching as applied above to claim 1 also applies here. Mukherjee, however, fails to specifically teach identifying a processing time parameter associated with a UE. However, for the LBT to be performed by the UE, the processing time parameter associated with the UE must be known, and thus, it would be a common practice to identify the processing time parameter associated with the UE. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mukherjee’s teaching to specifically include the identification step in order to have the necessary parameters identified and communicated. 
Regarding claims 7-10 and 21-30, the recited features are not specifically taught in Mukherjee. However, the recited features are routinely adopted features in the field of the invention, and therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mukherjee’s teaching to specifically include well known features to make a working method/apparatus. 
Regarding claims 18 and 19, the recited features are not specifically taught in Mukherjee. However, the recited features are routinely adopted features in the field of the invention, and therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mukherjee’s teaching to specifically include well known features to make a working method/apparatus.
8.	Claim(s) 4, 5 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee as applied to claims above, and further in view of OPPO, Channel access procedures for NR-U, 3GPP R1-1912506, November 18th-22nd, 2019 (OPPO, hereinafter).
Regarding claims 4, 5, 14 and 15, Mukherjee fails to specifically teach receiving an indication of at least one of a start time, a stop time, or a combination thereof, for the channel clearance procedure, wherein the duration of the channel clearance procedure is based at least in part on the indication, wherein the indication is received in one or more of: the grant or a downlink control information block associated with the grant. OPPO discloses these features (“For dynamically scheduled PUSCH transmission, the gNB can indicate to the UE about the LBT type. When the LBT type is Cat1 or Cat2, the indication about gap duration and EGP starting point are further needed. In the last meeting, the ECP length was further restricted to four cases. Moreover, the gap duration can be implicitly derived from some of the ECP lengths. Therefore, we see two options. Option 1: ECP length 0 is only bounded with Cat4-LBT, thus, gNB only indicates LBT type and one of the four possible ECP lengths. UE derives the gap duration from the indicated ECP length. Option 2: gap duration is independently indicated, so that UE will be informed about ECP length, LBT type and gap duration" and the ECP starting point is implicitly sent with the LBT type, in the grant). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mukherjee’s teaching to specifically include the indication about ECP starting point as taught by OPPO as a way of indicating the timing. 
Regarding claims 16 and 17, the recited features are not specifically taught in Mukherjee. However, the recited features are routinely adopted features in the field of the invention, and therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mukherjee’s teaching to specifically include well known features to make a working method/apparatus.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Wang et al. PG Pub., the Si et al. PG Pub., the Xue et al. PG Pub., the Loehr et al. PG Pub., the Karaki et al. PG Pub., the Sun et al. PG Pubs. are cited for further references.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIN JUNG/Primary Examiner, Art Unit 2472